Citation Nr: 0921255	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-22 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

2. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

3. Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus with metatarsalgia, 
history of hallux valgus, bunions, plantar fasciitis, 
hammertoes, heel spurs and tarsal tunnel syndrome.

4. Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

5. Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the left leg.

6. Entitlement to an initial disability rating in excess of 
40 percent for fibromyalgia.

7. Entitlement to separate ratings for disabilities of the 
wrists, shoulders, and hips.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to 
February 1997. 

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision of the RO 
that, in part, granted service connection for chondromalacia 
patella of each knee and for varicose veins of each leg, each 
evaluated as noncompensably disabling; and granted service 
connection for bilateral foot disorders and for fibromyalgia, 
each evaluated as 10 percent disabling. The Veteran appealed 
for higher initial ratings.

In September 2000, the RO increased the disability ratings to 
10 percent for chondromalacia patella of each knee; and 
increased the disability rating to 40 percent for 
fibromyalgia and combined disabilities involving the wrists, 
shoulders, and hips under that diagnosis. Because higher 
evaluations are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, each of 
the claims remains on appeal. See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In June 2005 and April 2007, the Board remanded the matters 
on appeal for additional development. The issues have been 
sufficiently developed and are ready for appellate review on 
the merits.  
Effective March 1, 1997, (the month following her retirement 
from active military service), the Veteran is in receipt of a 
100 percent disability evaluation. 

 
FINDINGS OF FACT

1. The Veteran's right knee instability disability is not 
characterized by evidence indicating more than recurrent 
slight subluxation or lateral instability.

2. The Veteran's left knee instability disability is not 
characterized by evidence indicating more than recurrent 
slight subluxation or lateral instability.

3. The Veteran's service connected bilateral pes planus with 
metatarsalgia, history of hallux valgus, bunions, plantar 
fasciitis, hammertoes, heel spurs and tarsal tunnel syndrome 
does not result in marked deformity or moderately severe 
symptoms. 

4. The Veteran's varicose vein disability of the right leg is 
productive of superficial varicose veins that do not result 
in edema.  

5. The Veteran's varicose vein disability of the left leg is 
productive of superficial varicose veins that do not result 
in edema.  

6. The Veteran's fibromyalgia symptoms are not productive of 
frequent hospitalizations or marked interference with 
employment. 

7. The medical evidence shows that trochanteric bursitis of 
the hips is the only separately identifiable disability apart 
from fibromyalgia symptoms of the bilateral shoulders, 
wrists, and hips. 






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.71a, Diagnostic Code 5257 (2008).

2. The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.16, 4.71a, Diagnostic Code 5257 (2008).

3. The criteria for a rating in excess of 10 percent for 
bilateral pes planus with metatarsalgia, history of hallux 
valgus, bunions, plantar fasciitis, hammertoes, heel spurs 
and tarsal tunnel syndrome have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.16, 4.71a, Diagnostic Code 5276 (2008).

4. The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

5. The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

6. The medical evidence does not show a separate ratable 
service connected disability for the bilateral wrists and 
shoulders, apart from fibromyalgia. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16 (2008).   

7. The criteria for the establishment of service connection 
for trochanteria bursitis of the hips are met. 38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2001, 
June 2003, August 2005, October 2005, May 2007, and April 
2008. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence she was expected 
to provide. Of note, 38 C.F.R. § 3.159 has been revised in 
part recently. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The April 2008 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, for an increased-compensation claim, the 
Veterans Claims Assistance Act (VCAA) requires VA to notify 
the claimant that to substantiate a claim the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

Although the Veteran has not been provided with timely VCAA 
notice as it pertains to the issues of earlier effective date 
and the decision in Vazquez-Flores, the increased rating 
claims are downstream issues from the initial grants of 
service connection in the May 1997 RO decision. See Grantham 
v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held 
that no VCAA notice is required for such downstream issues. 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Thus, 
the Board finds that the RO fulfilled its duty to notify.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and written statements by the Veteran and 
her representative are associated with the claims file. 
Additionally, the Veteran was afforded multiple VA 
examinations in connection with her claims. 

The Veteran and her representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

General principles of claims for increased ratings 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

Regarding diagnostic codes based on limitation of motion, the 
Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate rating 
using the limitation of motion diagnostic codes. 38 C.F.R. 
§§  4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a Veteran.  In accordance, the Veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Rating in excess of 10 percent for a right and left knee 
disabilities, separately rated 

The Veteran contends her knee disability warrants a rating in 
excess of 10 percent for each knee. The evidence does not 
show that the Veteran's symptoms in either knee approximate 
the criteria for a rating in excess of 10 percent, and the 
claims are denied. 
 
The Veteran is in receipt of a 10 percent disability rating 
for chondromalacia patella of the right knee and a 10 percent 
disability rating for chondromalacia patella of the left 
knee. Both knee disabilities are presently rated under 
Diagnostic Code 5257. 38 C.F.R. § 4.71a, Diagnostic Code 
5257. Under this code, a 10 percent rating is warranted for 
slight knee impairment, manifested by recurrent subluxation 
or lateral instability. A 20 percent rating is warranted for 
moderate impairment, manifested by recurrent subluxation or 
lateral instability. The highest rating of 30 percent is 
warranted for severe impairment as manifested by recurrent 
subluxation or lateral instability. 

Other potentially applicable diagnostic codes include 
Diagnostic Code 5260 and 5261. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261. Under Diagnostic Code 5260, a 20 percent 
rating is warranted when flexion of the leg is limited to 30 
degrees. Limitation of knee motion may also be rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5261. A 20 percent rating is 
warranted when extension of the leg is limited to 15 degrees.   
 
The Veteran underwent a VA examination in April 1997. She 
complained of bilateral knee pain. X-rays from August 1998 
showed slight degenerative changes and minimal spurring. 

A March 2004 examiner noted that the Veteran's posture and 
gait were "normal," and her leg lengths were 94 centimeters 
on both sides. 

The Veteran was reexamined in April 2008. She reported having 
flare-ups of knee pain during prolong walking, sitting, or 
standing. Additionally, her knees swelled and occasionally 
"lock[ed] and buckle[d]." During physical examination, the 
examiner noted tenderness upon touch, but did not observe 
soft tissue swelling, effusion, or deformity. The examiner 
measured the following ranges of motion in both knees: active 
flexion to 0 to 120 degrees; passive flexion 0 to 130 
degrees; and extension to 0 degrees. He noted that the 
Veteran reported pain in both knees at the end of the flexion 
motion, but there was no evidence of weakened movement 
against resistance or additional loss of motion due to 
repetition. Additional testing, including anterior drawer 
test, McMurray's test, and lateral instability test, did not 
show evidence of instability in either knee. The examiner 
noted that knee X-rays from April 2007 showed degenerative 
joint disease (arthritis) in both knees. He diagnosed 
arthritis in both knees.   

Most recently, there is a February 2009 VA examination 
report. The Veteran reported increased pain and swelling. 
However, the symptoms did not result in incapacitation and 
she continued to be able to perform her activities of daily 
living. On physical examination, the examiner did not note 
any tenderness, swelling, or instabilities. He measured a 
range of motion for both knees as the flexion 90 degrees 
active and 120 degrees passive, and extension at 0 degrees. 
He diagnosed bilateral knee chondromalacia.  

The medical evidence does not show that the Veteran's knee 
disability in either knee approximates the criteria for a 
rating in excess of 10 percent. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261. To receive a rating in excess of 10 
percent under Diagnostic Code 5257, the disability must 
approximate findings of  moderate impairment as manifested by 
recurrent subluxation and lateral instability. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, and the record continuously 
does not show the Veteran experiencing instability or 
subluxation of a moderate nature in either knee. Both April 
2008 and February 2009 VA examination reports showed that the 
Veteran did not have instability in her knee and despite 
experiencing knee pain, she was able to perform everyday 
activities. During physical examinations, the examiners did 
not find any swelling or instabilities. Both examination 
reports showed the Veteran experiencing pain on motion, but 
not such a limitation to warrant a rating in excess of 10 
percent under Diagnostic Codes 5260 and 5261. For the reasons 
listed above, a rating in excess of 10 percent for either 
knee is denied under the presently-assigned diagnostic codes. 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261. 

The Board has also considered the application of 38 C.F.R. § 
4.71a, Diagnostic Code 5003, pertaining to the assignment of 
evaluations for degenerative arthritis.  Under that 
provision, arthritis, due to trauma, substantiated by X-ray 
findings will be rated as degenerative arthritis. See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008). Under Diagnostic 
Code 5003 [degenerative arthritis], arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2008). For the purpose of rating disabilities due 
to arthritis, the knee is considered a major joint. See 38 
C.F.R. 
§ 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

A veteran who has degenerative arthritis and instability of 
the knee may receive separate ratings, provided that any 
separate rating must be based upon additional disability. See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 
259 (Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided). 

Although the RO has assessed the Veteran's bilateral knee 
disorder as encompassing recurrent subluxation and lateral 
instability, the disability has not manifested in such 
symptoms, other than through the Veteran's report. As early 
as stress testing in April 1997, the Veteran's knees showed 
no abnormality on varus or valgus testing.  Similarly, in 
August 1998, a VA examiner reported that bilateral knee 
tenderness, but negative stress testing bilaterally. Although 
the Veteran reported during the April 2008 VA examination 
that she had experienced locking and buckling of her knees, 
anterior drawer test, McMurray's testing and test for lateral 
instability were all negative bilaterally - a finding 
repeated in February 2009.  In sum, there is no additional 
disability resulting from arthritis such that would warrant 
the assignment of separate ratings.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court of Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1). The Board finds that the evidence 
of record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. In the absence of such 
factors, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Moreover, the Veteran is now in receipt of a 100 percent 
schedular evaluation, and any further consideration in this 
regard would not substantially avail her.

Rating in excess of 10 percent for bilateral pes planus with 
metatarsalgia, history of hallux valgus, bunions, plantar 
fasciitis, hammertoes, heel spurs and tarsal tunnel syndrome

The Veteran asserts that her bilateral foot disability 
warrants a rating in excess of 10 percent. The evidence does 
not show that symptoms from her service connected bilateral 
foot disability approximate the criteria for a rating in 
excess of 10 percent. The claim is denied. 

The RO assigned a 10 percent rating under Diagnostic Code 
5276 for bilateral pes planus accompanied by additional 
bilateral foot disabilities. Under Diagnostic Code 5276 a 
rating of 10 percent is assigned for moderate unilateral or 
bilateral symptoms to include weight bearing line over or 
medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet. A 20 
percent rating is assigned for unilateral severe symptoms to 
include objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities. 
The highest rating of 30 percent is assigned for unilateral 
pronounced symptoms to include marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation not improved by orthopedic shoes or appliances.

In April 1997, the Veteran was afforded a VA examination for 
her claimed foot disability. She reported that she had been 
treated for pes planus, hammer toes and heel spurs (plantar 
fasciitis). The examiner found mild pes planus and mild 
hammer toes present upon examination. He diagnosed mild pes 
planus and mild hammer toes.  

The Veteran underwent a VA/QTC examination in March 2004. Her 
primary symptoms were pain and stiffness both at rest and 
with standing and walking. During physical examination, the 
examiner noted slight tenderness of the left big toe. He did 
not observe flat feet, claw feet, hammer toe, or hallux 
valgus for either foot. He diagnosed left great toe strain. 

The Veteran was reexamined in April 2008. She stated that she 
had bilateral bunions. She experienced pain in the bunions, 
arches, and heel area in the morning and during prolonged 
standing. Additionally, her feet periodically swelled. For 
relief, the Veteran reported using shoe inserts. Upon 
physical examination, bilateral bunions were noted. The 
examiner noted her bunions, arches, and heels were tender. 
Both Achilles tendons were found to be normal. The range of 
motion of hallux of both feet was noted as: 40 degrees active 
and passive dorsiflexion; and 30 degrees active and passive 
plantarflexion. The examiner did not observe weakened 
movement against resistance or painful motion, nor evidence 
of functional limitation on walking or standing. He noted X-
rays, dated November 1998, showed bilateral degenerative 
joint disease of the first metatarsophalangeal joint. He 
diagnosed bilateral bunions with bilateral degenerative joint 
disease of the first metatarsophalangeal joint and bilateral 
pes planus with bilateral plantar fasciitis. 

In a May 2008 addendum, the examiner observed that the 
Veteran reported  prolonged standing and walking by the 
Veteran caused pain in the feet, in addition to the knees and 
hips. She also noted that abnormal weight bearing was present 
as the bilateral bunions were noted with non-tender calluses 
on the right first metatarsophalangeal joint and the left big 
toe. 



In an addendum authored in February 2009, the VA examiner 
noted the Veteran's complaints that her bunions were becoming 
larger, in addition to having recurrent pain in both feet and 
the arch areas. On physical examination, the examiner noted 
bilateral pes planus and hallux valgus; also present were 
bilateral hammering of the lateral four toes and tender 
bilateral big toe bunions. The examiner did not find any 
Achilles tendon abnormalities, swelling, difficulty with 
weight bearing, or other tenderness. 

Under Diagnostic Code 5276, a 20 percent rating is assigned 
for unilateral severe pes planus symptoms to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. The medical evidence does not 
show symptoms approximating the criteria for a 20 percent 
rating under Diagnostic Code 5276. The Veteran is noted to 
have bilateral pes planus, bilateral plantar fasciitis, and 
arthritis of the first metatarsophalangeal joint and 
bilateral bunions. She also reported her feet periodically 
swell. However, her pes planus symptoms were not of such a 
severity to result in marked deformity or other symptoms 
contemplated by the criteria for a 20 percent rating under 
Diagnostic Code 5276.  

Another potentially applicable code is Diagnostic Code 5284 
that provides a rating for any foot injury, including 20 
percent for moderately severe and 30 percent for severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5284. The Veteran is 
service connected for bilateral pes planus with 
metatarsalgia, history of hallux valgus, bunions, plantar 
fasciitis, hammertoes, heel spurs and tarsal tunnel syndrome. 
The most severe symptoms shown by the record include 
occasional swelling of both feet, tenderness upon touch, and 
pain from prolonged periods of standing or walking. At the 
most recent examination, the examiner did not observe 
swelling or tenderness. The evidence does not show the 
Veteran's bilateral foot disability presents an inability to 
perform routine activities of daily living. The Board 
declines to assign a 20 percent rating under Diagnostic Code 
5284 at this time since the lay and medical evidence does not 
show the Veteran's service connect bilateral foot disability 
approximates moderately severe symptoms. Id. The claim is 
denied. 

The Board has also considered whether a rating in excess of 
10 percent is available under alternative Diagnostic Codes 
that are relevant to the Veteran's bilateral foot disability. 
Disability ratings under Diagnostic Codes 5279, 5280, and 
5281, do not provide a rating in excess of 10 percent. There 
is no evidence of a malunion of the tarsal or metatarsal 
bones to warrant consideration of Diagnostic Code 5283, and 
the Veteran is not shown to have service connected clawfoot 
symptoms to warrant a rating in excess of 10 percent under 
Diagnostic Code 5278.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court of Appeals for Veterans Claims (Court) in Schafrath, 
supra.  Similarly, criteria for referral for the assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


Rating in excess of 10 percent each for varicose veins of the 
right and left leg

The Veteran seeks a rating in excess of 10 percent for her 
varicose veins disability in each leg. The evidence does not 
show that varicose vein symptoms in either leg approximate 
the criteria for a rating in excess of 10 percent. The claims 
are denied. 

The RO has rated the Veteran's service connected varicose 
vein disability as 10 percent disabling for each leg under 
Diagnostic Code 7120. 38 C.F.R. § 4.104, Diagnostic Code 
7120. Under this code, a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged sitting or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery. A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema. A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. Id.

The Veteran underwent a July 1998 VA examination for her 
veins. She reported that she had bilateral varicose veins 
that were tender after standing for prolonged periods. The 
examiner noted small to moderate sized spider veins behind 
both knees. 

At the VA/QTC examination in March 2004, the Veteran stated 
that she experienced pain and edema in her legs. She wore 
compression hose as treatment. She had pain upon exertion and 
upon standing. During physical examination, the examiner 
observed small spider veins behind the knees, but no edema. 
Also swelling, tenderness, and ulceration were absent.  

The Veteran was afforded an April 2008 VA examination. She 
reported having bilateral varicose veins behind her knees. 
They become more visible following prolonged standing and 
were painful at the site. She wore hose for pain relief. On 
physical examination, the examiner found bilateral varicose 
veins behind the Veteran's knees. He measured the affected 
area as 6 centimeters (cm) in diameter behind the right leg 
and 6 cm by 4 cm behind the left leg. The widest diameter of 
the veins was 1/2 cm. Although unclear, the examiner noted 
"there was hyperpigmentation, ulceration, or edema of the 
legs on either side."

The Veteran was reexamined in February 2009. She complained 
that her varicose veins were becoming more numerous and 
visible. However, they did not presently result in pain or 
ulceration. She occasionally used knee high sports stocking 
for treatment. During physical examination, the examiner 
found four small areas of superficial varicose veins on the 
right leg. There was no swelling, tenderness, or any 
additional abnormality. For the left leg, three small areas 
of superficial veins were found with no additional 
abnormalities.  

The Board finds that the medical evidence does not show that 
the Veteran's service connected varicose vein disability of 
either leg approximates the criteria for a rating in excess 
of 10 percent. 38 C.F.R. § 4.104, Diagnostic Code 7120. To 
receive a 20 percent disability rating, the Veteran's vein 
symptoms must approximate the following criteria: persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema. VA 
examination reports from July 1998, March 2004, April 2008, 
and February 2009 did not reflect persistent edema as a 
symptom. Most recently, the examiner conducting the February 
2009 examination described the veins in both legs as 
"superficial" and did not note any abnormalities, such as 
swelling or tenderness. In sum, the medical evidence does not 
show the Veteran's service connected varicose vein disability 
in either leg approximates the criteria for a rating in 
excess of 10 percent. See id.  The claims are denied. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath, supra. The evidence does not indicate an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell and Shipwash, supra. 

Rating in excess of 40 percent for Fibromyalgia and 
entitlement to a separate rating for disabilities of the 
shoulders, wrists, and hips

The Veteran seeks a rating in excess of 40 percent for 
fibromyalgia. A 40 percent rating is the highest schedular 
rating this disability. The evidence does not show that the 
Veteran's fibromyalgia symptoms are such a severity to 
warrant referral for extraschedular consideration. The claim 
is denied. 

The RO rated the Veteran's service connected Fibromyalgia 
disability as 40 percent disabling under Diagnostic Code 
5025. 38 C.F.R. § 4.71a, Diagnostic Code 5025.
This is the highest schedular rating available. Fibromyalgia 
refers to widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Raynaud's like symptoms. 38 C.F.R. § 
4.71a. This is the highest schedular rating available. The 40 
percent rating is contemplated for Fibromyalgia symptoms that 
are constant, or nearly so, and refractory to therapy. A note 
following the code states that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities. Id.

To receive a rating in excess of 40 percent for fibromyalgia, 
the Veteran's related fibromyalgia symptoms must present an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1). 

The Veteran underwent a VA fibromyalgia examination in August 
1998. She complained of ongoing pain throughout her body. 
During physical examination, the examiner noted that she had 
limited movement with raising her elbows, touching her nose 
with her finger, and lateral rotation all due to pain. He 
examined her muscle mass and could not find any 
abnormalities, but noted any touch caused pain. X-rays of the 
shoulder, neck, wrists, knees and ankles only revealed 
minimal arthritis in the cervical spine. The examiner stated 
that no neurologic disease was present, but diagnosed 
fibromyalgia to account for the Veteran's complaints of 
ongoing pain. 

An additional VA examination in August 1998 for the Veteran's 
joints also referenced a fibromyalgia diagnosis. The examiner 
observed that the Veteran was sensitive to any touch on all 
parts of her body and as a result, he diagnosed fibromyalgia. 

The Veteran was reexamined for her fibromyalgia symptoms in 
April 2008. She complained of continued pain in her neck, 
shoulders, elbows, and knees. Stress and exercise exacerbated 
the pain. She also reported having insomnia. Upon physical 
examination, the shoulders, wrists, and hips were tender. 
However, the ranges of motions for these joints were within 
normal limits. X-rays revealed degenerative joint disease of 
the shoulders and left hip, but otherwise returned normal for 
the shoulders, wrists, and hips. The examiner did not 
identify any separate disability for the shoulders, wrists, 
and hips beyond the X-rays results above. 

In a February 2009 VA examination report, the Veteran 
reported increasing insomnia, in addition to pain around the 
neck, shoulders, and hips. The examiner found the Veteran's 
wrists, shoulders, and hips not to be tender and the range of 
motions for all joints within normal limits. As to the 
specific inquiry under consideration, he determined that the 
only separate disability, apart from fibromyalgia, is 
trochanteric bursitis of the hips.  

The Veteran is already in receipt of the maximum schedular 
rating for fibromyalgia. 38 C.F.R. § 4.71a, Diagnostic Code 
5025. The evidence does not show that the Veteran's 
fibromyalgia symptoms present an exceptional disability 
picture to warrant extraschedular consideration. 38 C.F.R. 
§ 3.321. There are no reports of hospitalizations or marked 
occupational interference due to fibromyalgia symptoms. The 
claim for a rating in excess of 40 percent for fibromyalgia 
is denied. 

The only medical evidence confirming an additional disability 
of the shoulders, wrists, or hips, apart from fibromyalgia, 
is the February 2009 VA examination report reflecting that 
trochanteric bursitis of the hips as a separate disability. 
The Board will grant the claim in part. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment record, dated January 1996, reflect that 
the Veteran complained of bilateral hip pain. After physical 
examination, an Army physician diagnosed her with 
trochanteria bursitis of the hips. In her December 1996 
medical history questionnaire for separation, the Veteran 
reported that she experienced bursitis. 

The issue however, is whether the Veteran's trochanteric 
bursitis may be service connected, apart from the presently 
service-connected fibromyalgia.  As noted above, the examiner 
conducting the February 2009 VA examination diagnosed 
trochanteria bursitis of the hips as a separate disability 
from fibromyalgia, as opposed to any other disability 
characterized by musculoskeletal pain. The Veteran contends 
this disability has been present since separation from active 
service. 

The Board grants service connection for trochanteria bursitis 
of the hips. 38 C.F.R. § 3.303(b). The record shows a 
continuity of symptomatology for this disability. Id.   
Service treatment records, dated January 1996, reflect a 
diagnosis of trochanteria bursitis of the hips, and the 
February 2009 VA examination report confirmed that this 
diagnosis was still present. 

Accordingly, service connection for the trochanteric bursitis 
is granted.  The RO will consider the claim, and assign a 
disability evaluation, based upon rating principles.  See 38 
C.F.R. § 4.14; Esteban, supra, see also Ferenc v. Nicholson, 
20 Vet. App. 58 (2006) (In general , "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 


ORDER

Rating in excess of 10 percent for a right knee disability is 
denied.

Rating in excess of 10 percent for a left knee disability is 
denied. 

Rating in excess of 10 percent for bilateral pes planus with 
metatarsalgia, history of hallux valgus, bunions, plantar 
fasciitis, hammertoes, heel spurs and tarsal tunnel syndrome 
is denied. 

Rating in excess of 10 percent for varicose veins of the 
right leg is denied.

Rating in excess of 10 percent for varicose veins of the left 
leg is denied.

Rating in excess of 40 percent for fibromyalgia is denied. 

Service connection for trochanteria bursitis of the hips is 
granted. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


